Exhibit 10.16m

 

Stock Option Agreement

Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This STOCK OPTION AGREEMENT (the “Agreement”) provides for the granting of stock
options by The Estée Lauder Companies Inc., a Delaware corporation (the
“Company”), to the participant, an employee of the Company or one of its
subsidiaries (the “Participant”), to purchase shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Stock Options” or “Options”). The name of the “Participant,” “Grant Date” (or
“Award Date”), the aggregate number of Shares that may be purchased pursuant to
this Agreement, and the “Award Price” (which is the “Exercise Price”) per Share
are stated in the “Notice of Grant” attached or posted electronically together
with this Agreement and are incorporated by reference. The other terms of the
Options are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended. The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.

 

The Stock Options described in this Agreement are granted pursuant to the Plan,
and are subject in all respects to the provisions of the Plan. The Stock Options
granted under this Agreement are not Incentive Stock Options (as defined in
Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”)).

 

1.     Payment of Exercise Price. The Company will provide and communicate to
the Participant various methods of exercise. In all cases, upon exercise, the
Participant must deliver or cause to be delivered to the Company (or its agent
designated for the purpose) upon settlement of the exercise sufficient cash or
sufficient number of Shares with value equal to or exceeding the Exercise Price
per Share. The Participant also is required to deliver or cause to be delivered
sufficient cash to cover the applicable tax withholding in accordance with
Section 5 of this Agreement and fees in connection with the exercise. To
facilitate exercise, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms or financial institutions.

 

2.     Exercise Period.

 

a.     General. Subject to other provisions contained in this Agreement and in
the Plan, Stock Options granted under this Agreement will be exercisable in
installments as specified under “Exercise Period” in the “Notice of Grant”.

 

Stock Options awarded under this Agreement are exercisable until the close of
business on the tenth (10th) anniversary of the Award Date; after this date, the
Stock Options expire.

 

b.     Death or Disability. If the Participant dies or becomes totally and
permanently disabled (as determined under the Company’s long term disability
program, or an affiliate or a successor plan or program of similar purpose),
each Stock Option awarded but not yet exercisable as of the date of
determination of the Participant’s death or disability will become immediately
exercisable. The period during which the Stock Option may be exercised will
commence on the day after the date of determination of the Participant’s death
or disability and end on the earlier of the close of business on the date of
(i) the first (1st) anniversary of the determination of the Participant’s death
or disability or (ii) the tenth (10th) anniversary of the Award Date.

 

c.     Retirement. Subject to Section 3 of this Agreement, if the Participant
formally retires under the terms of the Estée Lauder Inc. Retirement Growth
Account Plan (or an affiliate or a successor plan or program of similar
purpose), each Stock Option awarded but not yet exercisable as of the date of
retirement will become immediately exercisable. Each Stock Option awarded may
thereafter be exercised until the close of business on the date of the tenth
(10th) anniversary of the Award Date. If the Participant dies during active
employment after the attainment of age fifty-five (55) and the completion of ten
(10) or more years of service, or after the attainment of age sixty-five (65)
and the completion of five (5) or more years of service, without formally
retiring under the terms of the Estée Lauder Inc. Retirement Growth Account Plan
(or an affiliate or a successor plan or program of similar purpose), the
Participant will have deemed to be retired as of the date of death and this
Section 2(c) will apply rather than Section 2(b). If the Participant dies or
becomes disabled after retirement as contemplated by this Section 2(c), the
provisions of this section shall apply. However, if the Award Date occurred
within the six (6) months immediately preceding the last day of active
employment (last day worked) due to retirement, except for termination due to
death or disability, the Stock Options shall become null and void on the last
date of active employment (last day worked).

 

d.     Other Termination of Employment.

 

(1)   Subject to Section 3 of this Agreement, if the Participant voluntarily
terminates his or her employment (e.g., by voluntarily resigning), each Stock
Option exercisable but unexercised as of the effective date of such termination

 

--------------------------------------------------------------------------------


 

may be exercised until the close of business on the date first to occur of
(i) ninety (90) days after the effective date of such termination and (ii) the
tenth (10th) anniversary of the Award Date. Each Stock Option awarded but
unexercisable as of the date of such termination will be forfeited.

(2)   Subject to Section 3 of this Agreement, if the Participant’s employment is
terminated by the Company or relevant subsidiary without Cause (as defined
below) on or following a Change in Control, each Stock Option awarded but
unexercisable as of the date of termination will become immediately exercisable.
Each Stock Option granted may be exercised until the close of business on the
date first to occur of (i) ninety (90) days after the effective date of such
termination and (ii) the tenth (10th) anniversary of the Award Date. For this
purpose, “Cause” means any breach by the Participant of any of his or her
material obligations under any Company policy or procedure, including, without
limitation, the Code of Corporate Conduct and the Policy on Avoidance of Insider
Trading. However, if the Award Date occurred within the six (6) months
immediately preceding the last day of active employment (last day worked) the
Stock Options shall become null and void on the last date of active employment
(last day worked).

 

(3)   Subject to Section 3 of this Agreement, if the Participant terminates for
Good Reason (as defined below) on or following a Change in Control, each Stock
Option awarded but unexercisable as of the date of termination will become
immediately exercisable. Each Stock Option awarded may be exercised until the
close of business on the date first to occur of (i) ninety (90) days after the
effective date of such termination and (ii) the tenth (10th) anniversary of the
Award Date. “Good Reason” means the occurrence of any of the following, without
the express written consent of the Participant, within three (3) years after the
occurrence of a Change in Control:

 

(a)           the assignment to the Participant of any duties inconsistent in
any material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or any other
material adverse change in such position, including title, authority or
responsibilities;

 

(b)           any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

(c)           the Company’s requiring the Participant to be based at any office
or location more than fifty (50 miles (eighty (80) kilometers) from that
location at which he or she performed his or her services for the Company or
relevant subsidiary immediately prior to the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(d)           any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor, unless such assumption occurs by
operation of law.

 

(4)   If the Participant’s employment is terminated for Cause, all outstanding
Stock Options held by the Participant will be forfeited.

 

3.     Post-Employment Exercises. No Stock Option represented by this Agreement
may be exercised after termination of the Participant’s employment with the
Company (or any of its subsidiaries) except as otherwise provided for in
Section 2(b), 2(c) or 2(d) hereof. The exercise of any Stock Option after
termination of the Participant’s employment by reason of retirement in
accordance with Section 2(c), or due to termination by the Participant or
termination by the Company or relevant subsidiary without Cause in accordance
with Section 2(d), is subject to satisfaction of the conditions precedent that
the Participant neither (i) accepts an offer to work for, or otherwise agrees to
actively participate in or render services to any business on behalf of any
competitor of the Company, its subsidiaries, or affiliates (whether as an
employee, consultant or otherwise); nor (ii) conducts himself or herself in a
manner adversely affecting the Company. The term “competitor” means any business
that is engaged in, or is preparing to become engaged in, the makeup, skin care,
hair care, toiletries or fragrance business or other business in which the
Company is engaged or preparing to become engaged, or that otherwise competes
with, or is preparing to compete with, the Company. All unexercisable Stock
Options held by the Participant after the Participant’s employment is terminated
will be forfeited.

 

4.     Change in Control. Upon a Change in Control during the Exercise Period,
each unexercisable Stock Option will vest and become exercisable by the
Participant in accordance with the Plan and this Agreement, unless the
unexercisable Stock Option is assumed by an acquirer in which case the
provisions of Section 2 shall continue to apply. If an unexercisable Stock
Option is not assumed by the acquirer and the Shares cease to be outstanding
immediately after the Change in Control (e.g., due to a merger with and into
another entity), then the consideration to be received per Share upon exercise
of the Stock Option will equal the consideration paid to each shareholder per
Share generally upon the Change in Control. If the Exercise Price of the Stock
Option is equal to or

 

2

--------------------------------------------------------------------------------


 

greater than the consideration paid to each Participant shareholder per Share
generally upon the Change in Control and the Stock Option is not assumed, then
the Stock Options shall expire upon the Change in Control.

 

5.     Withholding Taxes. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social security (or social insurance), payroll tax, fringe benefits tax,
payment on account or other tax- related items related to the participation in
the Plan and this Agreement and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains his or
her responsibility and may exceed the amount actually withheld by the Company or
the Employer. Furthermore, the Participant acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Stock Options,
including, but not limited to, the grant and the exercise of the Stock Options,
the subsequent sale of Shares acquired under the Plan and the receipt of any
dividends, and (ii) do not commit to and are under no obligation to structure
the terms of the grant of the Stock Options or any aspect of the Participant’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items or achieve any particular tax result. If the Participant is or
becomes subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to any relevant taxable event, or tax withholding event, as applicable,
the Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer, or his or her respective agents, at the Company’s
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid by the Company and/or
the Employer; (ii) withholding from proceeds of the sale of the Shares acquired
upon settlement of the Stock Options either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant’s behalf pursuant
to this authorization); and/or (iii) withholding in whole Shares to be issued
upon settlement of the Stock Options, provided the Company only withholds the
amount of whole Shares necessary to satisfy the statutory withholding
requirements, not to exceed the maximum withholding tax rate in the
Participant’s applicable jurisdiction. If the Company satisfies the withholding
obligation for the Tax-Related Item by withholding a number of Shares as
described herein, the Participant will be deemed to have been issued the full
number of Shares due to the Participant at exercise, notwithstanding that a
number of the Shares is held back solely for purposes of such Tax-Related Items.

 

Finally, the Participant further agrees to pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of his or her participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

6.     Transferability. Only those Stock Options granted under this Agreement to
the Participants who are employed by the Company or for any of its subsidiaries
at the time of Stock Option grant may be transferred under laws of descent and
distribution or, during the Participant’s lifetime, solely to such Participant’s
spouse, siblings, parents, children and grandchildren or trusts for the benefits
of such persons, or partnerships, corporations, limited liability companies, or
other entities owned solely by such persons, including trusts for such persons.
Any such transfer of Stock Options will have no effect until written notice
(providing sufficient details relating to the proposed transfer, as required by
the Company at that time) is received and confirmed by the Company. Such
Participant will remain liable for all obligations of the Participant and his or
her transferee or transferees. Each transferee will also be subject to such
Participant’s obligations under this Agreement relating to the Stock Option
transferred to him or her.

 

7.     Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement. Nothing in this
Agreement or the Plan gives the Participant any right to continue in the employ
of the Company or any of its subsidiaries or interfere in any way with the right
of the Company or any of its subsidiaries to terminate his or her employment at
any time. Stock Options are not secured by a trust, insurance contract or other
funding medium, and the Participant does not have any interest in any fund or
specific asset of the Company by reason of this award or the account established
on his or her behalf. A Stock Option award confers no rights as a shareholder of
the Company until Shares are actually delivered to the Participant.

 

8.     Specific Restrictions Upon Option Shares. The Participant and the Company
agree to each of the following:

 

a.     The Participant will acquire Shares hereunder for investment purposes
only and not with a view to reselling or otherwise distributing the Shares to
the public in violation of the United States Securities Act of 1933, as amended
(the “1933 Act”), and will not dispose of any such Shares in transactions which,
in the opinion of counsel to the Company, violate the 1933 Act or the rules and
regulations thereunder, or any applicable state or national securities or “blue
sky” laws.

 

3

--------------------------------------------------------------------------------


 

b.     If any Shares are registered under the 1933 Act, no public offering
(other than on a national securities exchange, as defined in the United States
Securities Exchange Act of 1934, as amended) of any Shares acquired under this
Agreement will be made by the Participant (or any other person) under
circumstances where he or she (or such person) may be deemed an underwriter, as
defined in the 1933 Act.

 

c.     The Participant agrees that the Company has the authority to endorse upon
the certificate or certificates representing the Shares acquired under this
Agreement any legends referring to the restrictions described under this
Section 8 and any other application restrictions, as the Company may deem
appropriate.

 

9.     Electronic Notice, Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Stock Options awarded
under the Plan or future Stock Options that may be awarded under the Plan by
email or other electronic means. The Participant hereby consents to receive such
documents by email or other electronic delivery and agrees to access information
concerning the Plan through an on-line or electronic system established and
maintained by the Company or by another third party designated by the Company.

 

10.  Data Privacy. As a condition of this Stock Option grant, the Participant
hereby expressly consents to the collection, use, disclosure, transfer and other
processing of his or her personal data as set out in this Section 10 and as
otherwise required by applicable law.

 

The Company, any of its subsidiaries, affiliates or agents, the Employer, and
the Company’s stock plan service provider will process personal data of the
Participant for the purposes of implementing, managing and administering the
Participant’s grant of Stock Options and the Plan. Such personal data, in
electronic or other form, may include the Participant’s name, home address,
telephone number, email address, date of birth, social insurance number or other
national identification number, beneficiary information (including beneficiary
name, address, social insurance number or other national identification number,
and date of birth), hire date, salary and deductions, banking details, tax
certification information, any shares or directorships held in the Company,
details of all equity grants or any other entitlement to Shares awarded,
canceled, vested, unvested, exercised, or outstanding in the Participant’s
favor.

 

For the purposes set out above, personal data may be transferred to countries
other than the country in which the Participant resides, including to the United
States and Australia. As required by applicable law, when personal data is
transferred to a country outside of the country in which the Participant
resides, measures will be put in place to ensure that the personal data is
protected as required by law. These measures may include European Union Standard
Contractual Clauses.

 

The Participant’s personal data will be retained for as long as necessary to
implement, manage and administer the Participant’s grant of Stock Options and
participation in the Plan. The Participant may request to access, modify or
delete his or her personal data, request additional information about the
processing of his or her personal data, or refuse or withdraw consent to the
processing of their personal data by contacting the local human resources
representative in writing. Refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan but will not affect the
Participant’s employment status or service and career with the Company.

 

11.  Discretionary Nature and Acceptance of Award. The Participant agrees to be
bound by the terms of this Agreement and acknowledges, understands and agrees
that:

 

a.     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended, or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;

 

b.     The award is exceptional, voluntary and occasional, and does not create
any contractual or other right to receive future grants, or benefits in lieu of
Stock Options, even if Stock Options have been granted in the past;

 

c.     All decisions with respect to future Stock Option grants, if any, will be
at the sole discretion of the Company;

 

d.     The Participant’s participation in the Plan is voluntary;

 

e.     The Stock Options and any Shares acquired under the Plan, and the income
and value of the same, are not intended to replace any pension rights or
compensation;

 

f.     The Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate Participant’s employment at any time;

 

4

--------------------------------------------------------------------------------


 

g.     This award will be deemed accepted unless it is declined by way of
written notice by the Participant within thirty (30) days of the Grant Date to
the Equity Based Compensation Department of the Company located at 767 Fifth
Avenue New York, NY 10153;

 

h.     The Stock Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
of its subsidiaries, and which is outside the scope of the Participant’s
employment or service contract, if any;

 

i.      The Stock Option and any Shares acquired under the Plan, and the income
value of the same, are not part of the Participant’s normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal end
of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Employer, the Company or any of its subsidiaries;

 

j.      In the event the Participant is not an employee of the Company, the
Stock Option and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any subsidiary of the Company;

 

k.     The future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

 

l.      If the Shares decrease in value, the Stock Option will have no value;

 

m.   If the Participant exercises the Stock Option and acquires Shares, the
value of the Shares acquired upon exercise may increase or decrease, even below
the Exercise Price;

 

n.     In consideration of the award, no claim or entitlement to compensation or
damages shall arise from forfeiture of the Stock Option or diminution in value
of the Stock Option, or Shares purchased through exercise of the Stock Option,
resulting from termination of the Participant’s employment (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed, or the
terms of the Participant’s employment), and in consideration of the grant of the
Stock Option, the Participant irrevocably releases the Employer, the Company and
any of its subsidiaries from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by acknowledging and agreeing to or signing the Notice of
Grant, the Participant shall be deemed to have irrevocably waived his or her
right to pursue or seek remedy for any such claim or entitlement against the
Employer, the Company or any of its subsidiaries;

 

o.     For purposes of the Stock Options, the Participant’s employment or
service relationship will be considered terminated as of the date the
Participant is no longer actively providing services to the Employer, the
Company or any of its subsidiaries as determined by the Administrator in its
sole discretion (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreements, if any;

 

p.     The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan or Participant’s acquisition or sale of the underlying Shares; and

 

q.     The Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

 

12.  Failure to Enforce Not a Waiver. The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.  Governing Law. This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions. For
purposes of litigating any dispute that arises under this Stock Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, and agree that such litigation will be conducted in the
courts of New York County, New York, or the federal courts for the United States
for the Southern District of New York, and no other courts, where this Stock
Option is made and/or to be performed.

 

5

--------------------------------------------------------------------------------


 

14.  Partial Invalidity. The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.
Furthermore, it is the parties’ intent that any order striking any portion of
this Agreement and/or the Plan should modify the stricken terms as narrowly as
possible to give as much effect as possible to the intentions of the parties
hereunder.

 

15.  Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Participant and the Company regarding the award and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties regarding the award. Except as expressly set forth
herein, this Agreement (and any provision of this Agreement) may not be
modified, changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

 

16.  Section 409A. The Stock Options are intended to be exempt from Section 409A
of the Code. The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant to prevent taxation under Section 409A of
the Code.

 

17.  Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, the Participant acknowledges and agrees that the Stock Options, any
Shares acquired pursuant thereto and/or any amount received with respect to any
sale of such Shares are subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s recoupment policy as in effect on the Award Date and as such policy
may be amended from time to time in order to comply with changes in laws,
rules or regulations that are applicable to the Stock Options and Shares. The
Participant agrees and consents to the Company’s application, implementation and
enforcement of (a) the recoupment policy, and (b) any provision of applicable
law relating to cancellation, recoupment, rescission or payback of compensation
and expressly agrees that the Company may take such actions as are necessary to
effectuate the recoupment policy (as applicable to the Participant) or
applicable law without further consent or action being required by the
Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on his or her behalf,
to any brokerage firm and/or third party administrator engaged by the Company to
hold his or her Shares and other amounts acquired under the Plan to re-convey,
transfer or otherwise return such Shares and/or other amounts to the Company
upon enforcement of the provisions contained in this Section 17. To the extent
that the terms of this Agreement and the recoupment policy conflict, the terms
of the recoupment policy shall prevail.

 

18.  Insider Trading/Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company’s Insider Trading Policy. Further,
the Participant acknowledges that the Participant’s country of employment (and
country of residence, if difference) may also have laws or regulations governing
insider trading and that such laws or regulations may impose additional
restrictions on the Participant’s ability to participate in the Plan (e.g.,
acquiring or selling Shares) and that the Participant is solely responsible for
complying with such laws or regulations.

 

19.  Private Placement. The grant of Stock Options is not intended to be a
public offering of securities in the Participant’s country of employment (and
country of residence, if different). The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under law), and this grant of Stock
Options is not subject to the supervision of the local authorities.

 

20.  Exchange Control, Tax and/or Foreign Asset/Account Reporting. The
Participant acknowledges that there may be exchange control, tax, foreign asset,
and/or account reporting requirements that may affect the Participant’s ability
to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any paid with respect to the Stock
Options or dividends paid on Shares acquired under the Plan) in a brokerage/bank
account or legal entity outside the Participant’s country of employment (and
country of residence, if different). The Participant may be required to report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the
Participant’s country of employment (and country of residence, if different).
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to the
Participant’s country of employment (and country of residence, if different)
through a designated bank or broker within a certain time after receipt. The
Participant acknowledges that it is the Participant’s responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.

 

21.  Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.

 

22.  Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Options and on any Shares acquired under the Plan, to the extent the Company
determines it is

 

6

--------------------------------------------------------------------------------


 

necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

23.  Addendum. The award shall be subject to any terms and conditions for the
Participant’s country of employment (and country of residence, if different) set
forth in an addendum attached hereto (“Addendum”). Moreover, if the Participant
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, the terms and conditions for such country will apply
to the Participant to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations or to facilitate the operation and
administration of the Stock Option and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer). Any applicable Addendum constitutes part of this
Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date set forth in the Notice of Grant.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

 

By:

/s/ Michael O’Hare

 

 

 

Michael O’Hare

 

 

 

Executive Vice President,

 

 

 

Global Human Resources

 

 

7

--------------------------------------------------------------------------------


 

ADDENDUM

COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

 

In addition to the terms and conditions set forth in the Agreement, the Stock
Option is subject to the following terms and conditions. If the Participant is
employed in a country identified in this Addendum, the additional terms and
conditions for such country will apply. If the Participant transfers to one of
the countries identified in this Addendum, the special terms and conditions for
such country will apply to the Participant, to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary and advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Stock
Option and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer).

 

All defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Agreement.

 

ARGENTINA

 

Securities Law Notification. Neither the Stock Options nor the underlying Shares
are publicly offered or listed on any stock exchange in Argentina. The Company’s
grant of Stock Options is private and is not subject to the supervision of any
Argentine governmental authority.

 

Exchange Control Obligations. Argentine residents may be subject to certain
restrictions with respect to the purchase and/or transfer of foreign currency
under Argentine exchange control regulations. The Company reserves the right to
restrict the methods of exercise if required or recommended under Argentine law.

 

AUSTRALIA

 

Breach of Law. Notwithstanding anything to the contrary in the Agreement or the
Plan, the Participant will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth), any other provision of that Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.

 

Tax Deferral. Stock Options awarded under the Agreement are intended to be
subject to tax deferral under Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (subject to the conditions in that act).

 

Australian Offer Document. In addition to the Agreement and the Plan, the
Participant must review the Australian Offer Document for additional important
information pertaining to the Stock Option. By accepting the Stock Option, the
Participant acknowledges and confirms that the Participant has reviewed the
documents.

 

BRAZIL

 

Compliance with Law. By accepting the Stock Option, the Participant acknowledges
and agrees to comply with applicable Brazilian laws to pay any and all
applicable taxes associated with the exercise of the Stock Options, the receipts
of any dividends, and the sale of Shares acquired under the Plan.

 

Labor Law Acknowledgment. The Participant expressly acknowledges and agrees, for
all legal purposes, (a) the benefits provided under the Agreement and the Plan
are the result of commercial transactions unrelated to the Participant’s
employment; (b) the Agreement and the Plan are not a part of the terms and
conditions of the Participant’s employment; and (c) the income from the Stock
Option, if any, is not part of the Participant’s remuneration from employment.

 

CANADA

 

Exercise of the Stock Option. Notwithstanding anything to the contrary in the
Agreement or the Plan, if the Participant is resident in Canada, the Participant
may not tender Shares that the Participant owns to pay the Exercise Price or any
Tax-Related Items in connection with the Stock Option.

 

English Language. The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous

 

8

--------------------------------------------------------------------------------


 

documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.

 

CHILE

 

Private Placement. The following provision shall supplement Section 19 (Private
Placement) of the Agreement:

 

The grant of the Stock Option hereunder is not intended to be a public offering
of securities in Chile but instead is intended to be a private placement.

 

a)             The starting date of the offer is the Award Date (as defined in
the Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Superintendence of Securities and Insurance;

b)             The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

c)              The Company is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “Award Date”, según este término se define en el documento
denominado “Agreement”) y esta oferta se acoge a la norma de Carácter General n°
336 de la Superintendencia de Valores y Seguros Chilena;

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en chile información pública respecto de esos
valores; y

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

CHINA

 

The following provisions shall govern the Participant’s participation in the
Plan if the Participant is a national of the People’s Republic of China
(“China”) resident in mainland China, or if determined to be necessary or
appropriate by the Company in its sole discretion:

 

Mandatory Full Cashless Exercise. Notwithstanding any provision in the Agreement
to the contrary, the Stock Option may be exercised only by using the cashless
method, except as otherwise determined by the Company. Only full cashless
exercise (net proceeds remitted to the Participant in cash) will be permitted.
Cash, cashless sell-to-cover, or stock swap methods of exercise are prohibited.

 

Foreign Exchange Control Laws. The Participant understands and agrees that, due
to the exchange control laws in China, the Participant will be required to
immediately repatriate the cash proceeds resulting from the cashless exercise of
the Stock Option to China.

 

The Participant understands and agrees that the repatriation of sales proceeds
may need to be effected through a special exchange control account established
by the Company or its subsidiaries, and the Participant hereby consents and
agrees that sales proceeds from the sale of Shares acquired under the Plan may
be transferred to such account by the Company on the Participant’s behalf prior
to being delivered to the Participant. The sales proceeds may be paid to the
Participant in U.S. dollars or local currency at the Company’s discretion. If
the sales proceeds are paid to the Participant in U.S. dollars, the Participant
understands that the Participant will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
sales proceeds are paid to the Participant in local currency, the Participant
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the net proceeds are converted into local currency and distributed to
the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company or its subsidiaries in China in
the future in order to facilitate compliance with exchange control requirements
in China. The Participant acknowledges and agrees that the processes and
requirements set forth herein shall continue to apply following the
Participant’s termination of employment.

 

Notwithstanding anything to the contrary in the Plan or the Agreement, in the
event of the Participant’s termination of employment for any reason, the
Participant shall be required to exercise the Option (to the extent outstanding,
vested and otherwise permitted under the

 

9

--------------------------------------------------------------------------------


 

Agreement) and/or sell all Shares issued pursuant to the Plan no later than
ninety (90) days after the date of termination (or such shorter period as may be
required by the State Administration of Foreign Exchange (“SAFE”) or the
Company), and repatriate the sales proceeds to China in the manner designated by
the Company.

 

Neither the Company nor any of its subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Participant may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Plan, the Agreement and the
Option in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

 

DENMARK

 

Stock Option Act. Notwithstanding any provisions in the Agreement to the
contrary, if the Participant is determined to be an “Employee,” as defined in
section 2 of the Danish Act on the Use of Rights to Purchase or Subscribe for
Shares etc. in Employment Relationships (the “Stock Option Act”), the treatment
of the Stock Option upon termination shall be governed by Sections 4 and 5 of
the Stock Option Act. However, if the provisions in the Agreement or the Plan
governing the treatment of the Stock Option upon a termination are more
favorable, the provisions of the Agreement or the Plan will govern.

 

FRANCE

 

English Language. The Participant acknowledges and agrees that it is the
Participant’s wish that the Agreement, this Addendum, as well as all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Options, either directly or indirectly, be drawn up in
English.

 

Langue anglaise. Le bénéficiaire admet et convient que c’est l’intention exprès
du bénéficiaire que l’Accord, le Plan et tous les autres documents, remarque et
les poursuites judiciaires entrées, données ou instituées conformément au Stock
Options, être établi dans l’anglais. Si le bénéficiaire a reçu l’Accord, le Plan
ou autres documents rattachés au Stock Options traduit dans une langue autre que
l’anglais et si le sens de la version traduite est différent que la version
anglaise, la version anglaise contrôlera

 

HONG KONG

 

Exercise of Option. If, for any reason, the Participant exercises the Stock
Option within six (6) months of the Award Date, the Participant agrees that he
or she will not sell or otherwise dispose of any such Shares prior to the six
(6) month anniversary of the Award Date.

 

IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, and all other materials pertaining to the Option and/or the Plan have not
been reviewed by any regulatory authority in Hong Kong. The Participant is
hereby advised to exercise caution in relation to the offer thereunder. If the
Participant has any doubts about any of the contents of the aforesaid materials
pertaining to the Stock Option, the Participant should obtain independent
professional advice.

 

Nature of the Plan. The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of Stock
Options shall be null and void.

 

INDIA

 

Repatriation Requirements. The Participant understands that he or she must
repatriate any cash dividends paid on Shares acquired under the Plan and any
proceeds from the sale of such Shares to India within a certain period of time
after receipt of the proceeds. It is the participant’s sole responsibility to
comply with applicable exchange control laws in India.

 

ISRAEL

 

Indemnification for Tax Liabilities. The Participant expressly consents and
agrees to indemnify the Company and/or its subsidiaries and hold them harmless
from any and all liability attributable to taxes, interest or penalties thereon,
including without limitation, liabilities relating to the necessity to withhold
any taxes from the exercise of the Stock Option or any other payments made to
the Participant pursuant to the Stock Options.

 

10

--------------------------------------------------------------------------------


 

ITALY

 

Mandatory Full Cashless Exercise. Notwithstanding anything to the contrary in
the Agreement or the Plan, the Stock Option may be exercised only by using the
full cashless method, except as otherwise determined by the Company. Only full
cashless exercise (net proceeds remitted to the Participant in cash) will be
permitted. Cash, cashless sell-to-cover, or stock swap methods of exercise are
prohibited.

 

Data Privacy. The following provision shall replace Section 10 (Data Privacy) of
the Agreement in its entirety:

 

The Participant understands that the Employer and/or the Company hold certain
personal information about the Participant, including but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, national insurance number or other identification number, salary,
nationality, job title, any Shares or directorship held in the Company, details
of all awards or other entitlement to Shares awarded, cancelled, vested,
unvested, exercised, or outstanding in the Participant’s favor (“Data”), for
purpose of implementing, administering and managing the Plan. The Participant is
aware that providing the Company with Data is necessary for the performance of
the Agreement and that the Participant’s refusal to provide such Data would make
it impossible for the Company to perform its contractual obligations and may
affect the Participant’s ability to participate in the Plan.

 

The Controller of personal data processing is Estée Lauder Companies Inc., 767
Fifth Avenue, New York, New York 10153, U.S.A., its representative in Italy
Estée Lauder S.r.l. with registered offices at Via Turati, 3, Milano, 20121
Italy. The Participant understands that Data may be transferred to third parties
assisting in the implementation, administration and management of the Plan,
including any transfer required to a broker or other third party with whom
Shares acquired pursuant to this grant of Stock Options or cash from the sale of
such Shares may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in the Participant’s country, or elsewhere, including outside of the
European Union and the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The processing activity,
including the transfer of the Participant’s personal data abroad, out of the
European Union, as herein specified and pursuant to applicable laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/200

 

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that, pursuant to art 7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
to access, delete, update, request the rectification of the Data and cease, for
legitimate reasons, Data processing. Furthermore, the Participant is aware that
Data will not be used for direct marketing purposes. In addition, the Data
provided can be reviewed and questions or complaints can be addressed by
contacting a local representative available at the following address, Via
Turati, 3, Milano, 20121 Italy.

 

MALAYSIA

 

Data Privacy. The following provision shall replace Section 10 (Data Privacy) of
the Agreement in its entirety:

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data, as described in this Addendum and any other grant materials by and among,
as applicable, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

The Participant understands that the Company and subsidiaries may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, e-mail address, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested, exercised, or outstanding in the Participant’s favor, for the
exclusive

Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk

elektronik atau lain-lain, data peribadi seperti yang diterangkan dalam Lampiran
ini dan apa-apa bahan pemberian yang lain oleh dan di antara, seperti yang
berkenaan, Syarikat dan Anak-anak Syarikat untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan Peserta di dalam Pelan.
Peserta memahami bahawa Syarikat Anak-anak Syarikat mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial
atau nombor pengenalan lain, e-mel, gaji, kewarganegaraan, jawatan, apa-apa
Saham atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah, atau apa-apa hak lain atas Saham yang

 

 

11

--------------------------------------------------------------------------------


 

purpose of implementing, administering and managing the Plan (“Data”). The Data
is supplied by the Company and also by the Participant through information
collected in connection with the Agreement and the Plan. The Participant
understands that Data will be transferred to the current stock plan service
providers or a stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that if the Participant resides outside the United States, the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative at Estée Lauder Malaysia Sdn. Bhd, Suite 18.01, Level 18,
Centrepoint South, The Boulevard, Mid Valley City, Lingkaran Syed Putra, Kuala
lumpur 59200, Malaysia. The Participant authorizes the Company, the stock plan
service provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
Shares received upon exercise of the awards may be deposited. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that if the Participant resides outside the United
States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, limit the processing of Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consent herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company may not be able to grant the Participant equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources

dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun
yang belum dijelaskan bagi faedahanda, untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut (“Data”). Data tersebut dibekalkan oleh
Syarikat dan juga oleh Peserta berkenaan dengan Perjanjian dan Pelan. Peserta
memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan pelan
saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih oleh
Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran
dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data mungkin
berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan Peserta di Estée Lauder Malaysia Sdn. Bhd, Suite 18.01, Level 18,
Centrepoint South, The Boulevard, Mid Valley City, Lingkaran Syed Putra, Kuala
lumpur 59200, Malaysia. Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima-penerima kemungkinan lain yang
mungkin akan membantu Syarikat (pada masa sekarang atau pada masa depan) dengan
melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, bagi tujuan melaksanakan, mentadbir dan menguruskan penyertaan
Peserta di dalam Pelan, termasuk segala pemindahan Data tersebut sebagaimana
yang dikehendaki kepada broker, egen eskrow atau pihak ketiga dengan siapa Saham
diterima semasa peletakhakan Anugerah mungkin didepositkan. Peserta memahami
bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk melaksanakan,
mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta memahami
bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data,
mengehadkan pemprosesan Data atau menolak atau menarik balik persetujuan dalam
ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis tempatan
wakil sumber manusia Peserta. Selanjutnya, Peserta memahami bahawa Peserta
memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya Peserta
tidak bersetuju, atau sekiranya Peserta kemudian membatalkan persetujuan, status
Peserta pekerjaan atau perkhidmatan dan kerjaya dengan Syarikat tidak akan
terjejas; satu-satunya akibat buruk sekiranya Peserta tidak bersetuju atau
menarik balik Peserta persetujuan adalah bahawa Syarikat tidak akan dapat

 

 

12

--------------------------------------------------------------------------------


 

representative. Please take note that by electronically accepting the Agreement,
the Participant has confirmed that the Participant explicitly, voluntarily and
unambiguously consents to the collection, use and transfer of the Participant’s
personal data in accordance with the terms in this notification. However, if for
any reason the Participant does not consent to the processing of the
Participant’s personal data, the Participant has the right to reject such
consent by contacting the Participant’s local human resources representative at
Estée Lauder Malaysia Sdn. Bhd, Suite 18.01, Level 18, Centrepoint South, The
Boulevard, Mid Valley City, Lingkaran Syed Putra, Kuala lumpur 59200, Malaysia.

memberikan Peserta anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan atau
penarikan balik persetujuan boleh menjejaskan keupayaan Peserta untuk mengambil
bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai akibat-akibat
keengganan Peserta untuk memberikan keizinan atau penarikan balik keizinan,
Peserta memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan.
Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
Peserta mengesahkan bahawa Peserta secara eksplisit, sukarela, dan tanpa
sebarang keraguan bersetuju dengan pengumpulan, penggunaan,

dan pemindahan data peribadi Peserta

mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika atas apa-apa
sebab-sebab tertentu Peserta tidak bersetuju dengan pemprosesan data peribadi,
Peserta mempunyai hak untuk menolak persetujuan Peserta dengan menghubungi wakil
sumber manusia tempatan di masukkan Estée Lauder Malaysia Sdn. Bhd, Suite 18.01,
Level 18, Centrepoint South, The Boulevard, Mid Valley City, Lingkaran Syed
Putra, Kuala lumpur 59200, Malaysia.

 

 

MEXICO

 

Commercial Relationship. The Participant expressly recognizes and acknowledges
that the Participant’s participation in the Plan and the Company’s grant of the
Stock Option does not constitute an employment relationship between the
Participant and the Company. The Participant has been granted the Stock Option
as a consequence of the commercial relationship between the Company and his or
her Employer ECLA S.A. de C.V. or Lauder Cosmeticos S.A. de C.V. (“Estée Lauder
Mexico”), and Estée Lauder Mexico is the Participant’s sole employer. Based on
the foregoing: (a) the Participant expressly acknowledges that the Plan and the
benefits derived from participation in the Plan do not establish any rights
between the Participant and Estée Lauder Mexico; (b) the Plan and the benefits
derived from participation in the Plan are not part of the employment conditions
and/or benefits provided by Estée Lauder Mexico; and (c) any modifications or
amendments of the Plan or benefits granted thereunder by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with
Estée Lauder Mexico.

 

Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that the Participant’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in
accordance with the terms and conditions of the Plan, the Agreement and this
Addendum. As such, the Participant acknowledges and agrees that the Company, in
its sole discretion, may amend and/or discontinue the Participant’s
participation in the Plan at any time and without any liability. The value of
the Option is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. The Stock Option is not part of the
Participant’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of Estée Lauder Mexico.

 

NEW ZEALAND

 

Securities Law Notice.

 

Warning

This is an offer of Stock Options which, upon exercising and settlement in
accordance with the terms of the Plan and the Agreement, will be converted into
Shares. Shares give you a stake in the ownership of the Company. The Participant
may receive a return on the Shares acquired under the Plan if dividends are
paid.

 

If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors and holders of preference shares have been
paid. The Participant may lose some or all of his or her investment.

 

13

--------------------------------------------------------------------------------


 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make an informed decision. The usual rules do not apply to this
offer because it is made under an employee share purchase scheme. As a result,
the Participant may not be given all the information usually required. The
Participant also will have fewer other legal protections for this investment. On
this basis, the Participant is advised to ask questions, read all documents
carefully, and seek independent financial advice before committing.

 

The Shares are quoted on the New York Stock Exchange (“NYSE”). This means that
if the Participant acquires Shares under the Plan, the Participant may be able
to sell the Shares on the NYSE if there are interested buyers. The price will
depend on the demand for the Shares.

 

For information on risk factors impacting the Company’s business that may affect
the value of the Shares, the Participant should refer to the risk factors
discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at www.elcompanies.com/investors.

 

PANAMA

 

Securities Law Notice. The grant of the Stock Options and the issuance of Shares
upon exercise are not subject to registration under Panamanian law as they are
not intended for the public, but solely for the Participant’s benefit.

 

PERU

 

Labor Law Acknowledgement. In accepting the Stock Options, the Participant
acknowledges that the Stock Options are granted ex gratia for the purpose of
rewarding the Participant as set forth in the Plan.

 

Securities Law Notice. The grant of the Stock Options is considered a private
offering in Peru; therefore, neither the grant of Stock Options, nor the
issuance of Shares at exercise of the Stock Options, is subject to securities
registration in Peru. For more information concerning the offer, the Participant
should refer to the Plan, the Agreement and any other grant documents made
available to the Participant by the Company. For more information regarding the
Company, please refer to the Company’s most recent annual report on Form 10-K
and quarterly report on Form 10-Q available at www.sec.gov, as well as on the
Company’s “Investor Relations” website at www.elcompanies.com/investors.

 

PORTUGAL

 

Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and freely
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.

 

Conhecimento da Língua. Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no Acordo
(Agreement em inglés).

 

SINGAPORE

 

Qualifying Person Exemption. The grant of Stock Options under the Plan is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of the prospectuses would not
apply. The Participant should note that, as a result, the Stock Option is
subject to section 257 of the SFA and the Participant will not be able to make:
(a) any subsequent sale of the Shares in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Option in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

Securities Law Notice. Neither the Stock Option nor the underlying Shares shall
be publicly offered or listed on any stock exchange in South Africa. The offer
is intended to be private pursuant to Section 96 of the Companies Act and is not
subject to the supervision of any South African governmental authority.

 

14

--------------------------------------------------------------------------------


 

Withholding Taxes. The following shall supplement Section 5 (Withholding Taxes)
of the Agreement:

 

By accepting the Stock Option, the Participant agrees to notify his or her
Employer of the amount of any income realized upon exercise of the Option. If
the Participant fails to advise the Employer of the income realized upon
exercise of the Stock Option, the Participant may be liable for a fine. The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.

 

Exchange Control Obligations. The Participant is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Participant should consult
the Participant’s legal advisor prior to the acquisition or sale of Shares under
the Plan to ensure compliance with current Exchange Control Regulations. Neither
the Company nor any of its subsidiaries shall be liable for any fines or
penalties resulting from the Participant’s failure to comply with applicable
laws, rules or regulations.

 

SPAIN

 

Securities Law Notice. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Stock Options. The Plan, the Agreement
(including this Addendum) and any other document evidencing the grant of the
Stock Options have not, nor will they be, registered with the Comisión Nacional
del Mercado de Valores (the Spanish securities regulator) and none of those
documents constitute a public offering prospectus.

 

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. By
accepting the Stock Option grant, the Participant consents to participation in
the Plan and acknowledges receipt of a copy of the Plan.

 

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion granted Stock Options under the Plan to individuals who
may be employees of the Company or any of its subsidiaries throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its subsidiaries on an ongoing basis. Consequently, the
Participant understands that the Stock Option is granted on the assumption and
condition that the Stock Option and the Shares acquired upon exercise of the
Stock Option shall not become a part of any employment contract (either with the
Company or any of its subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, the Participant understands that this grant would
not be made to the Participant but for the assumptions and conditions referenced
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the Stock Option grant shall be null and void.

 

The Participant understands and agrees that, as a condition of the Stock Option
grant, unless otherwise provided in Section 2 (Exercise Period) of the
Agreement, any unvested Stock Option as of the date the Participant ceases
active employment, and any vested portion of the Stock Option not exercised
within the post-termination exercise period set out in the Agreement, will be
forfeited without entitlement to the underlying Shares or to any amount of
indemnification in the event of termination of employment. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Stock Option.

 

Termination for Cause. Notwithstanding anything to the contrary in the Plan or
the Agreement, “Cause” shall be defined as set forth in the Agreement,
regardless of whether the termination of employment is considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

SWITZERLAND

 

Securities Law Notification. The Stock Option grant and the issuance of any
Shares is not intended to be a public offering in Switzerland. Neither this
Addendum nor any other materials relating to the Stock Options constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations. Neither this document nor any other offering or marketing
materials related to the Stock Options have been or will be filed with, or
approved or supervised by, any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).

 

TURKEY

 

Securities Law Notification. The sale of Shares acquired under the Plan is not
permitted within Turkey. The Shares are currently traded on the New York Stock
Exchange (“NYSE”), which is located outside of Turkey, under the symbol “EL” and
the Shares may be sold through the NYSE.

 

15

--------------------------------------------------------------------------------


 

UNITED ARAB EMIRATES

 

Securities Law Notification. The Agreement, the Plan and other incidental
communication materials concerning the Stock Options are intended for
distribution only to the employees of the Company or its subsidiaries. The Dubai
Technology and Media Free Zone Authority, Emirates Securities and Commodities
Authority and/or the Central Bank has no responsibility for reviewing or
verifying any documents in connection with the Options. Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved these
communications nor taken steps to verify the information set out in them, and
have no responsibility for them. Further, the Shares underlying the Stock
Options may be illiquid and/or subject to restrictions on their resale. The
Participant should conduct his or her own due diligence on the Stock Options and
the Shares. If the Participant is in any doubt about any of the contents of the
grant or other incidental documents, he or she should obtain independent
professional advice.

 

UNITED KINGDOM

 

Payment (Or Withholding) of Taxes. The following provision shall supplement
Section 5 (Withholding Taxes) of the Agreement:

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Participant to the Subsidiary in the United
Kingdom that employs the Participant (the “Employer”), effective as of the Due
Date. The Participant agrees that the loan will bear interest at the
then-current official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall
be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 5 of the
Agreement. Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the income tax liability. In the
event that the Participant is a director or executive officer and the income tax
is not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Participant will be responsible for paying and reporting any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime, and for reimbursing the Company or the Employer (as applicable) the
value of any Participant NICs due on this additional benefit.

 

Exclusion of Claim. The Participant acknowledges and agrees that the Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant’s ceasing to have rights under or to be
entitled to exercise the Stock Option, whether or not as a result of termination
of employment (whether the termination is in breach of contract or otherwise),
or from the loss or diminution in value of the Stock Option. Upon the grant of
the Stock Option, the Participant shall be deemed to have waived irrevocably any
such entitlement.

 

VENEZUELA

 

Securities Law Notification. The Stock Options granted under the Plan are
offered as a personal, private, exclusive transaction and are not subject to
Venezuelan securities regulations. The offering does not qualify as a public
offering under the laws of the Bolivarian Republic of Venezuela and, therefore,
it is not required to request the previous authorization of the national
Superintendent of Securities.

 

Mandatory Full Cashless Exercise. Notwithstanding anything to the contrary in
the Plan or the Agreement, the Option may be exercised only by using the
cashless method, except as otherwise determined by the Company. Only full
cashless exercise (net proceeds remitted to the Participant in cash) will be
permitted. Cash, cashless sell-to-cover, or stock swap methods of exercise are
prohibited.

 

16

--------------------------------------------------------------------------------


 

NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN
(The “Plan”)

 

This is to confirm that, upon the recommendation of your management, you were
awarded options to purchase shares of Class A Common Stock of The Estée Lauder
Companies Inc. (the “Shares”) at the most recent meeting of the Stock Plan
Subcommittee of the Compensation Committee of the Board of Directors. This award
was made in recognition of the significant contributions you have made as a key
employee of the Company, and to motivate you to achieve future successes by
aligning your interests more closely with those of our stockholders. These
options are granted under and governed by the terms and conditions of the Plan
and the Stock Option Agreement (the “Agreement”) made part hereof. The Agreement
and the Prospectus can be viewed via your online account. Please read these
documents and keep them for future reference. The specific terms of your award
are as follows:

 

Participant:

Name

 

 

Employee Number:

#

 

 

Grant Date:

XXX

 

 

Grant Plan:

The Estée Lauder Companies Inc. Amended and Restated Fiscal 2002 Share Incentive
Plan

 

 

Type of Award:

Non-Qualified Stock Options

 

 

Exercise Price per Share:

$XX (Closing trading price on NYSE of the Class A Common Stock on the date of
grant)

 

Aggregate number of Shares subject to your options: #

 

Exercise Period:                 Your options shall become exercisable on the
following dates (or upon death, disability, retirement, or involuntary
termination of employment if these occurrences are earlier), but are subject to
termination or forfeiture as per Paragraphs 2 and 3 of the Agreement:

 

Number of Shares

Date Exercisable

Expiration Date

#

XXX

XXX

#

XXX

XXX

#

XXX

XXX

 

 

Questions regarding the stock option program can be directed to XXX.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

28 West 23rd Street, 8th Floor

New York, New York 10010

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

By

 

Date

 

 

17

--------------------------------------------------------------------------------